 1
 2
 3
 4
 5
 6
 7
 8
                        UNITED STATES DISTRICT COURT
 9
                       CENTRAL DISTRICT OF CALIFORNIA
10
                                SOUTHERN DIVISION
11
   GIZMO BEVERAGES, INC., a                   Case No. 8:17-cv-01037-JDE
12 Delaware corporation,
13         Plaintiff/Counterdefendant,        FINAL JUDGMENT
14
           v.
15
   DON L. PARK, an individual,
16 DANIEL PARK, an individual, and
   RAMBLEWOOD HOLDINGS, LTD.,
17 a British Virgin Islands corporation,
18
          Defendants/Counterclaimants.
19
20
           On September 24, 2018, the above entitled action came on for a bench trial
21
     before the Honorable John D. Early, United States Magistrate Judge. Plaintiff/
22
     Counterdefendant Gizmo Beverages, Inc. (“Plaintiff”) and Defendants/
23
     Counterclaimants Don L. Park, Daniel Park, and Ramblewood Holdings, Ltd.
24
     (collectively, “Defendants”) appeared, represented by counsel.
25
           The parties presented evidence in the form of sworn testimony from
26
     witnesses and exhibits on September 24, 2018 and September 25, 2018. See Dkt.
27
     80, 81.
28
1         After the close of evidence, the parties delivered closing arguments on
2 September 27, 2018. See Dkt. 84. Defendant submitted a post-trial brief on
3 October 5, 2018. Dkt. 87.
4         On January 9, 2019, the Court issued Findings of Fact and Conclusions of
5 Law Following Trial. Dkt. 89. On March 11, 2019, the Court issued an order
6 awarding Defendants costs in the amount of $2,295.30. Dkt. 101.
7         NOW, THEREFORE, IT IS ORDERED, ADJUDGED, AND
8 DECREED AS FOLLOWS:
9         1. Judgment is entered in favor of Defendants and against Plaintiff on all
10           claims asserted against them in this action and Plaintiff shall take
11           nothing by way of its Complaint (Dkt. 1);
12        2. Judgment is entered in favor of Plaintiff and against Defendants on all
13           counterclaims asserted against Plaintiff and Defendants shall take
14           nothing on their Counterclaims (Dkt. 12);
15        3. The previously entered preliminary injunction (Dkt. 36) is dissolved;
16           and
17        4. Defendants is awarded costs in the amount of $2,295.30.
18
19
     Dated: March 11, 2019                       _______________________________
20
                                                 JOHN D. EARLY
21                                               United States Magistrate Judge
22
23
24
25
26
27
28


                                             2
